DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021 has been entered.
Applicants previously canceled claim 12.  Applicants amend claims 1 and 19.  Claims 1-11 and 13-19 are pending in this application, and are under examination.
 Any objection or rejection of record in the previous Office Action, mailed April 23, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the 
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the Sequence Listing Incorporation by Reference paragraph, filed July 23, 2021, correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 25,136 bytes, whereas the ASCII text file itself lists the size as 25,163 bytes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These are new rejections necessitated by Applicants’ amendments.  These are new rejections.
Claim 1 recites the limitation "the 3’" in lines 10 and 11.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if this limitation means that the at least one chemically modified nucleotide is at exactly the 3’ end of the guide RNA, if the chemically modified nucleotide can be located near the 3’ end of the guide RNA, or if the chemically modified nucleotide is located anywhere 3’ of the stem loop.  For the purpose of examination, this limitation is interpreted as the modified nucleotide being at or near the 3’ end of the guide RNA.
Claims 2-11 and 13-18 depend from claim 1, and are therefore included in this rejection.
Claim 19 recites the limitation "the 3’" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if this limitation means that the at least one chemically modified nucleotide is at exactly the 3’ end of the guide RNA, if the chemically modified nucleotide can be located near the 3’ end of the guide RNA, or if the chemically modified nucleotide is located anywhere 3’ of the stem loop.  For the purpose of examination, this limitation is interpreted as the modified nucleotide being at or near the 3’ end of the guide RNA.
Claim 19 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is not clear if the cell of the subject is present in the subject at the time of introduction, or if the cell can be an isolated cell.  For the purpose of examination, the claim is interpreted as having the introduction of the guide RNA and the Cpf1 mRNA being either in vivo or in an isolated cell.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (1 Nature Biomedical Engineering Article 0066 1-10 (May 10, 2017).  This is a new rejection.
Regarding claims 1, 4, 7-9, and 19, Li discloses a CRISPR-Cpf1 genome editing system that comprises a guide RNA molecule that hybridizes with a target sequence in a eukaryotic cell, with the guide RNA forming a stem loop 5’ of the hybrid and an mRNA encoding a Cpf1l protein (Figure 1).  Li discloses that the guide RNA can have a chemically modified nucleotide 5’ of the stem loop and/or at the 3’ end of the guide RNA (Figure 1).  Li discloses that the guide RNA can include 10 nucleotides 5’ of the stem loop structure (Figure 3).  
Regarding claim 3, Li discloses additional nucleotides 3’ to the stem loop (Li, Supplementary Figure 6).
Regarding claims 10-11, Li further discloses Cpf1 sequences that include pseudouridine-modified and methylpseudouridine-modified mRNA (paragraph bridging pages 2 and 3).   
Regarding claims 13-15, Li discloses that the chemically modified nucleotides can be 2’-fluoro modifications (paragraph bridging pages 1 and 2).  

Regarding claim 19, Li discloses introducing the guide RNA and Cpf1 into human HEK293T cells (paragraph bridging pages 1 and 2 and page 10, column 1, first paragraph).
Li discloses each and every limitation of claims 1, 3-4, 7-11 and 13-19.  Therefore, Li is deemed to anticipate claims 1, 3-4, 7-11 and 13-19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (1 Nature Biomedical Engineering Article 0066 1-10 (May 10, 2017) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively) and Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2016/0208243, published July 21, 2016).  This is a new rejection.
Regarding claims 1, 4, 7-9, and 19, Li discloses a CRISPR-Cpf1 genome editing system that comprises a guide RNA molecule that hybridizes with a target sequence in a eukaryotic cell, with the guide RNA forming a stem loop 5’ of the hybrid and an mRNA encoding a Cpf1l protein (Figure 1).  Li discloses that the guide RNA can have a chemically modified nucleotide 5’ of the stem loop and/or at the 3’ end of the guide RNA (Figure 1).  Li discloses that the guide RNA can include 10 nucleotides 5’ of the stem loop structure (Figure 3).  
Regarding claim 3, Li discloses additional nucleotides 3’ to the stem loop (Li, Supplementary Figure 6).
Regarding claims 10-11, Li further discloses Cpf1 sequences that include pseudouridine-modified and methylpseudouridine-modified mRNA (paragraph bridging pages 2 and 3).   
Regarding claims 13-15, Li discloses that the chemically modified nucleotides can be 2’-fluoro modifications (paragraph bridging pages 1 and 2).  
Regarding claims 16-18, Li discloses chemically modified guide RNAs that have phosphorothioate linkages (page 9, paragraph bridging columns 1 and 2).

Li fails to disclose or suggest that the guide RNA contains nucleotides that are heterologous to the guide segment.  Li fails to disclose or suggest the guide sequence of SEQ ID NO: 7.  
Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ ID NO: 7 (SEQ ID NO: 478, see Appendix I).  
Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).  Zhang II discloses Cpf1 systems comprising mRNA encoding the Cpf1 enzyme and guide sequences for gene modification in eukaryotic cells, where the guide RNA has a seed sequence (i.e., a guide segment) and that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0012]-[0020]). Zhang II discloses Cpf1 guide sequences including SEQ ID NO: 1302, which is identical to the guide segment of SEQ ID NO: 7 (SEQ ID NO: 1302; see Appendix II).  Zhang II discloses that the guide sequences can have a variety of chemical modifications, including the modified nucleotide pseudo-U, modified riboses including locked nucleic acids, and phosphorothioate linkages (paragraphs [0321] and [0700]).  Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [0655]).
in vivo setting.

Claims 1-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fonfara et al. (532 Nature 517-535 (2016)) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively) and Zhang et al. (Zhang II, U.S. Patent Application Publication No. 2016/0208243, published July 21, 2016), and Latorre et al. (39(8) Nucleic Acids Research 3482-3495 (2010)).   This rejection is modified.
Fonfara discloses a Cpf1 CRISPR system that cleaves both target genomic sequences and crRNAs (abstract).  Fonfara discloses guide RNAs that have 3’ extensions of between about 20 to 30 nucleotides (Extended Data Figure 1 and Extended Data Figure 6).  Fonfara further discloses guide RNAs that have extensions 5’ of the stem loop (Extended Data Figure 6).  Fonfara discloses that the system provides for Cpf1 DNA cleavage producing a 5 nucleotide 5’ over hang (page 518, column 2, second full paragraph, and Figures 2a-2b).
Fonfara fails to disclose or suggest that the guide RNA has between 10 and 40 nucleotides 5’ of the stem loop or that these nucleotides are heterologous to the guide segment.  Fonfara fails to disclose 
Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ ID NO: 7 (SEQ ID NO: 478, see Appendix I).  
Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).  Zhang II discloses Cpf1 systems comprising mRNA encoding the Cpf1 enzyme and guide sequences for gene modification in eukaryotic cells, where the guide RNA has a seed sequence (i.e., a guide segment) and that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0012]-[0020]). Zhang II discloses Cpf1 guide sequences including SEQ ID NO: 1302, which is identical to the guide segment of SEQ ID NO: 7 (SEQ ID NO: 1302; see Appendix II).  Zhang II discloses that the guide sequences can have a variety of chemical modifications, including the modified nucleotide pseudo-U, modified riboses including locked nucleic acids, and phosphorothioate linkages (paragraphs [0321] and [0700]).  Zhang II discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [0655]).
O-methyl, as well as other guide RNAs that can be chemically modified by a 2’-fluoro ribose, which is interpreted as including a modification 5’ of the stem loop of the guide RNA and at the 3’ end of the guide RNA (page 3549 and Figures 2 and 3). Latorre discloses that the 2’-ribose modifications at both ends provide activity seven times higher than unmodified guide RNAs (page 3549, column 2, second full paragraph).  Latorre discloses that these modifications provide for maintenance of the activity in vivo, with the reduction of off-target effects (page 3550, column 1, first full paragraph).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of Fonfara with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I and Zhang II, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I and the modifications of Zhang II provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention substitute Latorre’s 2’-Fluoro ribose for Zhang I’s LNA ribose modification because these are both ribose modifications that provide for increased protection of the guide RNAs, as well as increased efficacy.  As such, one of ordinary skill in the art would have a predictable and reasonable expectation of success in substituting Latorre’s well-known 2’-Fluoro ribose RNA for Zhang I’s LNA ribose 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 121 of copending Application No. 16/094,062 (reference application) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘062 application and the instant application claim Cpf1 systems comprising the Cpf1 and guide RNAs, which can be modified and methods of using these systems for genomic editing.  
The ‘062 application fails to disclose or suggest any of the claimed sequences or the 3’ and 5’ extensions of the guide segment of the guide RNA.
Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs see Appendix I).  Zhang I discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of the ‘062 claims with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
	
Claims 1-11 and 13-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 21-26 of copending Application No. 16/316,135 (reference application) in view of Zhang et al. (Zhang I, U.S. Patent Application Publication No. 2019/0233814, published August 1, 2019, and claiming priority to PCT Patent Application No. PCT/US2016/067201, filed December 16, 2016 and U.S. Provisional Patent Application Nos. 62/269,860 and 62/324,811, filed on December 18, 2015 and April 19, 2016, respectively.  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘135 application and the instant application claim Cpf1 systems comprising the Cpf1 and guide RNAs, which can be modified and methods of using these systems for genomic editing.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Zhang I discloses that Cpf1 guide sequences can comprise seed sequences (i.e., a guide segment) (paragraph [0009]).  Zhang I discloses that the Cpf1/guide system can be used in methods to target genomic DNA sequences in eukaryotic cells, which is interpreted as forming an RNA/DNA hybrid upon contact between the eukaryotic cell and the Cpf1 system (paragraphs [0014]-[0015]).  Zhang I discloses protected guide sequences where the guide has extensions matching genomic target may be at the 3’ end or the 5’ end of the guide sequence, and can be 2-12 nucleotides in length, which extensions are interpreted as being heterologous to the guide RNA because the target DNA is eukaryotic (paragraphs [0750]-[0756]).  Zhang I discloses SEQ ID NO: 478, which is identical to the guide segment of instant SEQ ID NO: 7 (SEQ ID NO: 478, see Appendix I).  Zhang I discloses that Cpf1 mRNA and gRNA can be packaged into liposomes for in vivo delivery (paragraph [418]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the Cpf1 guide RNAs of the ‘135 claims with the extended guide RNAs of Zhang I or the extended and modified guide RNAs of Zhang II because, as disclosed by Zhang I, these guide RNAs, which can have the identical guide segment as the instantly claimed guide segment of SEQ ID NO: 7, the extensions of Zhang I provide for protection of the mRNA sequence, which is able to be cleaved by the Cpf1 itself in order to provide an active guide for guiding the Cpf1 enzyme to a target DNA without subjecting the RNA to degradation, with the system being able to be employed in an in vivo setting.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 112(b)/second paragraph, Applicants’ amendments and arguments have been fully considered, and are deemed to be persuasive.  Therefore, these rejections are withdrawn.  However, Applicants’ amendments necessitated new rejections under 35 U.S.C. § 112(b)/second paragraph, as set forth above.

Regarding the rejections under 35 U.S.C. 103, Applicants amendments and arguments have been fully considered, but are not deemed to be persuasive.
Applicants assert that the cited prior art fails to disclose a guide RNA modification 5’ to the stem loop and at the 3’ end of the guide RNA.
However, Zhang II’s disclosure of chemically modified ribose nucleotides (i.e., locked nucleic acids) provides for a chemically modified ribose, which may be a locked nucleic acid.  However, this rejection is modified to include the disclosure of Latorre, which discloses the use of the elected 2’-Fluoro modified ribose.
 	Applicants also assert that Pallan’s siRNA system is not comparable to the CRISPR systems of Fonfara, Zhang I, and Zhang II.  However, Pallan is no longer cited in the rejection, and newly cited Latorre provides for CRISPR system guide RNAs.  Therefore, one of ordinary skill in the art, having Latorre in front of them would find it at least obvious to try substituting Latorre’s 2’-Fluoro ribose for Zhang II’s locked nucleic acids.  Because there are limited potential modified ribose nucleotides disclosed by both Zhang II and Latorre, one of ordinary skill in the art would be motivated to try to increase activity, reduce off-target effects, and improve efficacy with both modified ribose options, as disclosed by Zhang II and Latorre.   Further, the instant genome editing system and method would be at least "obvious to try"- choosing from a finite number of identified, predictable solutions (i.e., the   See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	For all these reasons, and those listed above, Fonfara in view of Zhang I, Zhang II, and Latorre, is deemed to render claims 1-11 and 13-19 obvious.

	In addition, new rejections under 35 U.S.C. §§ 102(a)(1) and 103 based upon Li et al. (and Zhang I and Zhang II) are set forth above.

	Regarding the non-statutory double patenting rejections, Applicants again request that these rejections be held in abeyance until allowable subject matter is indicated.  Therefore, these rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


NANCY J. LEITH
Primary Examiner
Art Unit 1636

/NANCY J LEITH/Primary Examiner, Art Unit 1636